 In the Matter Of GENERAL ANILINE & FILM CORPORATION, ANSCO DIVI-SION, EMPLOYERandUNITED ASSOCIATION OF THE PLUMBING & PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA,LOCAL No.112, AFL,PETITIONERCase No. 3-RC-257SECOND SUPPLEMENTAL DECISIONANDORDERApril 14,1950Pursuant to a Decision and Direction1and an election held there-under, the Board, on September 22, 1949, certified the Petitioner 2as the exclusive bargaining representative for employees of the Em-ployer, in the unit found to be appropriate.3On February 3, 1950, the Employer filed a Motion 4 requesting theBoard to interpret its original Decision together with its Supple-mental Decision and Certification,in order that certain bargainingnegotiations between the Employer and the Petitioner might be re-solved.5Inquiry is made by the Employer and the Petitioner as towhether the Board's Decision and Certification require that pipe fittersand helpers shall performallthe work of their classifications, andconversely preclude other employees of the Employer from perform-ing anyof such work.The Motion in substance asks whether Boardcertification amounts to anawardto employees in the unit found ap-propriate to perform exclusively all the duties required by their jobclassifications.185 NLRB 547.2By virtueof a "Supplemental Decision and Certification of Representatives."3Such unitwas describedas : All pipe fitters and helpers, excluding clerical employees,laboratory employees,production and maintenance employees,professional employees,guards, and supervisors as definedin the Act.Called a "Motion ForInterpretation of Board Certification."The Motionstates thatthe Employerand the Petitioner have agreed that their furthernegotiationswillbe consistentwith theBoard's interpretation of its Decision andCertification.89 NLRB No. 55.889227-51-vol. 89-31467 468DECISIONSOF NATIONALLABOR RELATIONS BOARDAs we have stated before; the Board's only functionin a representa-tion proceeding "is to ascertainand certify to the partiesthe name ofthe bargaining representative, if any, that has been designated by theemployees in the appropriate unit, it is not our function to direct, in-struct, or limit that representative as to the manner in which it is toexerciseits bargaining agency."ORDERIT IS HEREBY ORDERED that the Motion for Interpretation of BoardCertification filed herein, insofar as it requests the Board to resolvea question of work jurisdiction, be, and it hereby is, denied.CHAIRMAN HERZOG and MEMBER HOUSTON took no part in theconsideration of the above Second Supplemental Decision and Order.8Wilson Packing and Rubber Company,51 NLRB 910. Seealso,Bendix Aviation Cor-poration,77 NLRB 1372.